Citation Nr: 0332519	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  01-01 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to 
June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied, amongst other issues, 
entitlement to service connection for bilateral pes planus.  
The veteran appealed the denial of service connection for 
bilateral pes planus and the current appeal ensued.  

The veteran testified at a Travel Board hearing before the 
undersigned in June 2003.  A transcript of that hearing is of 
record.  


REMAND

The veteran and his representative contend, in essence that 
service connection is warranted for bilateral pes planus 
based upon aggravation during active service.  The veteran 
maintains that although he had pes planus and was initially 
rejected for service because of the disorder, it worsened in 
service as a result of basic training and the marching he 
endured.  He claims to have severely symptomatic bilateral 
pes planus to this date.  

During his June 2003 Travel Board hearing, the veteran 
testified that he received treatment for his bilateral pes 
planus by a private physician after service.  Those records 
do not appear to be associated with the claims folder.  Those 
records would be helpful to the instant claim.  

Additionally, the veteran also testified that he receives 
treatment for his feet from the VA Hospital, Decatur, 
Georgia.  These records should also be obtained in connection 
with the instant claim.  

Further, the veteran claims that his preexisting pes planus 
was aggravated by service.  He should be provided an 
examination for an opinion as to whether this aggravation 
occurred in service.  VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)).  

Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

2.  The RO should contact the veteran and 
obtain the name and address of his 
private physician that treated him after 
service for his bilateral pes planus.   
After obtaining an appropriate release of 
information, the RO should contact the 
aforementioned private physician and 
obtain copies of the veteran's medical 
records, if any, related to his bilateral 
pes planus and associate those records 
with the claims folder.  

3.  The RO should obtain the veteran's VA 
treatment records relevant to his 
bilateral pes planus disability since 
2001 and associate those records with the 
claims folder.

4.  The veteran should be scheduled for 
an examination for his bilateral pes 
planus.  The examiner should be asked to 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
preexisting pes planus was aggravated 
beyond normal progression by his active 
duty service.  A rationale should be 
provided for any opinion given.  The 
claims folder must be made available to 
the examiner for review.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


